— Appeal from order entered October 17, 1979 unanimously dismissed as academic; order entered March 12, 1981 unanimously reversed, without costs, and plaintiff’s motion for counsel fees denied. Memorandum: It was an improvident exercise of discretion to direct defendant to pay temporary counsel fees of $1,250 on behalf of plaintiff (see Domestic Relations Law, § 237, subd [a]). At the time of the award, plaintiff’s net assets exceeded $100,000 and included at least $52,000 in cash. She was fully capable of paying her own counsel fees. (Appeal from order of Supreme Court, Erie County, Gossel, J. ■—• counsel fees.) Present — Dillon, P. J., Hancock, Jr., Doerr, Moule and Schnepp, JJ.